Citation Nr: 1500180	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  11-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating greater than 60 percent for hypothyroidism.

2. Entitlement to an initial rating greater than 10 percent prior to August 21, 2014 and greater than 20 percent as of August 21, 2014, for a lumbar strain.

3. Entitlement to separate ratings for neurological abnormalities of the lower extremities associated with the service-connected lumbar strain.


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this claim in July 2014 for further development.  It now returns for appellate review.

The Board notes that the August 2009 rating decision granted service connection for a lumbar strain and hypothyroidism, each rated at 10 percent effective May 10, 2008, and denied service connection for acne, headaches, and sleep disturbance.  The Veteran filed a notice of disagreement (NOD) in September 2009 and a statement of the case (SOC) was issued in April 2011.  However, in her June 2011 substantive appeal (VA Form 9), the Veteran limited her appeal to the ratings issues.  Thus, they are the only issues properly before the Board.

The Board also notes that a September 2014 rating decision increased the Veteran's initial evaluation for hypothyroidism from 10 percent to 60 percent, and the lumbar strain evaluation from 10 percent to 20 percent, effective August 21, 2014, the date of the most recent VA examination report.  Because these increased ratings do not represent a grant of the maximum benefits allowable, the increased ratings claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The issue of entitlement to separate ratings for neurological abnormalities of the lower extremities associated with the Veteran's lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. The Veteran's hypothyroidism is manifested by cold intolerance, mental disturbance, bradycardia, and sleepiness.

2. For the period prior to August 21, 2014, the Veteran's lumbar strain was manifested muscle spasms.

3. For entire appellate period, the Veteran's lumbar strain has been manifested by pain, stiffness, forward flexion ending at 55 degrees (at worst), and functional impairment of the thoracolumbar spine caused by pain on movement.

4. The Veteran's lumbar strain is not manifested by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 100 percent for hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.119, Diagnostic Code 7903 (2014).

2. The criteria for a disability of 20 percent for lumbar strain have been met from May 10, 2008 to August 20, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

3. The criteria for a disability rating greater than 20 percent for lumbar strain have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a May 2009 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication or readjudication of these claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.  

VA examinations were performed in June 2009 and August 2014 that include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no evidence indicating that there has been a material change in the severity of the Veteran's lumbar strain since the last examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); Accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Remand Directives

The Board remanded this case in July 2014 for further development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See D'Aries v. Peake, 22 Vet. App. 97,105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

As instructed, the outstanding VA treatment records dated since January 2012 have been obtained and associated with the claims file and a VA examiner provided the requested VA examination reports in August 2014 that are responsive to the Board's remand directives.  Thus, there has been at least substantial compliance with the remand directives.  See id.

III. Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A. Hypothyroidism

The Veteran's hypothyroidism has been rated as 60 percent under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7903.  Under DC 7903, hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated as 60 percent disabling; hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated as 100 percent disabling.  Id.  

An initial 100 percent rating is warranted for the Veteran's hypothyroidism.  In this regard, VA treatment records show that a June 2008 electrocardiogram (EKG) showed sinus arrhythmia and some bradycardia.  In March 2009, the Veteran complained of cold intolerance.  The June 2009 VA examination report also shows that the Veteran's hypothyroidism was manifested by mental disturbance (i.e., emotional instability, depression, and poor memory), as well as sleepiness.  On VA examination in August 2014, the Veteran reported no improvement in her condition.  Her symptoms included fatigability, constipation, mental sluggishness, depression and weight gain.  Continuous medication was required for control of her condition.

Although the Veteran has not displayed all of the criteria listed under the 100 percent rating, her hypothyroidism more nearly approximates the criteria required for the 100 percent rating.  See 38 C.F.R. §§ 4.7, 4.21 (2014).  

Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 100 percent for hypothyroidism have been satisfied and the appeal is granted.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code 7903.

B. Lumbar Strain

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

Sections 4.40 and 4.45 of the regulations thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

In addition, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of IVDS is discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation requires forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The criteria for a 20 percent rating have been approximated as of the date of the initial grant of service connection.   The June 2009 VA examination report states that the Veteran reported experiencing stiffness as well as spontaneous, squeezing, aching, sharp, cramping pain that occurred three times per month for three hours each time and was relieved with rest.  Muscle spasm was present on clinical evaluation.  The Veteran also reported experiencing muscle spasm in her June 2011 substantive appeal.  Although there has not been an indication that the muscle spasm was severe enough to result in an abnormal gait or abnormal spinal, the Board finds that the criteria for a 20 percent rating have been more nearly approximated from May 10, 2008 to August 20, 2014.

The criteria for a 40 percent rating have not been met or more nearly approximated at any time during the appellate period.  The Veteran has not had forward flexion of the lumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  For example, on VA examination in June 2009 she had full forward flexion of the lumbar spine to 90 degrees.  On VA examination in August 2014, forward flexion of her lumbar spine was limited to only 55 degrees with no change after repetitive use testing.  In sum, the examination reports show flexion far exceeding 30 degrees including when pain is taken into account and after repetitive testing, and thus beyond the minimum limitations required for a 40 percent rating or higher. 

The Board has considered whether the Veteran has additional disability of the spine beyond that recorded in range of motion measurements, to include due to flare-ups, weakened movement, painful movement, excess fatigability, or incoordination, such as on repetitive use of the spine.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  The June 2009 and August 2014 VA examination reports show that the Veteran has not had additional limitation of motion after repetitive use of the spine, and the ratings currently assigned compensate for painful motion, tightness, and stiffness of the spine, and also take into account her reported monthly flare-ups, which she stated lasted one to three days at a time.  See DeLuca, 8 Vet. App. at 206-07; see also 38 C.F.R. § 4.71a.  Since these flare-ups occur once or twice a month and resolve with rest, there is no evidence that they last a sufficient amount of time to warrant consideration of higher staged ratings or a higher overall rating, or that a VA examination be performed during such flare-ups.  Cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.1.  Rather, they are already compensated by the 20 percent rating currently assigned.

The August 2014 VA examination report reflects the examiner's opinion that they are unable to establish whether or not pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over period of time as there is no definitive way to predict functional ability during a flare-up when it is not witnessed and this would be presumptive and an opinion cannot be rendered.  Even so, taking into account the Veteran's competent lay statements describing the nature and duration of her flare-ups, as well as their disabling effects, they do not warrant a rating higher than 20 percent as discussed in the previous paragraph.

Under DC 5243, IVDS (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (6).  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

The Veteran appears to have IVDS as indicated in a February 2014 VA treatment record which indicates that the Veteran has disc herniation at L5 to S1.  A February 2009 MRI showed early L5-S1 disc degenerative changes including a small annular tear, desiccation, and broad based bulging without nerve compression.  However, there is no evidence that the Veteran has had any incapacitating episodes during the time on appeal.  The Board notes that a January 2014 VA treatment record contains a copy of a letter written by a VA physician stating that the Veteran has chronic back pains and that she may need one to three days of rest during exacerbations.  In addition, a July 2014 VA treatment record states that the Veteran reports taking sick leave once or twice a month due to her back pain.  However, there is no evidence that the Veteran has been prescribed bed rest by a physician or that she is being treated by a physician during her exacerbations.  Thus, the Veteran has had no incapacitating episodes during the time on appeal and the criteria for a higher rating are not met under the Formula for Rating IVDS Based on Incapacitating Episodes.  See id.  Accordingly, the Veteran has been properly rated under the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (6).

Under the General Rating Formula, any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code.  See id. at Note (1).  This issue is addressed in the REMAND portion of the opinion below.

As there is no evidence showing that the Veteran's lumbar strain has approximated the criteria for a rating greater than 20 percent at any point during the pendency of this claim, further staging is not warranted for the time period under review.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In addition, as there is no evidence or assertion of unemployability related to the Veteran's lumbar strain during the pendency of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of whether a TDIU as a result of that disability is warranted).

Finally, the Board considered whether the Veteran's lumbar strain claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this case, the Board finds that referral for extraschedular consideration is not warranted for the lumbar strain claim.  As discussed above, the evidence of record shows that the Veteran's lumbar strain is manifested by pain and limited motion.  These symptoms and functional limitations are contemplated by, and indeed directly addressed by sections 4.40, 4.45, and 4.59 of the regulations, as well as the General Rating Formula.  See 38 C.F.R. § 4.71a.  Thus, the Board finds that the Veteran does not have any symptoms or functional limitations not accounted for in the assignment of a 20 percent rating under the schedular criteria.  See Thun, 22 Vet. App. at 115.  

The Board notes that the August 2014 VA examination report reflects that the Veteran reported missing 120 days of work in the 12 month period prior to the examination, however, the General Rating Criteria is designed to compensate for the average impairment of earning capacity due to a particular disability.  See VAOPGCPREC 6-96 (August 16, 1996); Thun, 22 Vet. App. at 116; 38 C.F.R. § 4.1.  The fact that circumstances specific to a particular veteran may cause the effects of a service-connected disability to be more profound in that veteran's case does not ordinarily provide a basis for extraschedular consideration.  Id.  

Accordingly, there is no evidence indicating that the Veteran's lumbar strain presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, the evaluation of the Veteran's lumbar strain will not be referred for extraschedular consideration.  See id.


ORDER

Entitlement to an initial rating of 100 percent for hypothyroidism is granted, subject to the law governing payment of monetary benefits.

Entitlement to an initial rating of 20 percent for lumbar strain is granted from May 10, 2008 to August 20, 2014, subject to the law governing payment of monetary benefits.

Entitlement to a rating in excess of 20 for lumbar strain is denied, for the entire appellate period.

REMAND

The issue of whether a separate rating is warranted for a neurologic abnormality associated with the Veteran's service-connected back disability must be remanded for further development to make an informed decision, and to afford it every due consideration. 

The General Rating Formula provides that neurologic abnormalities associated with diseases of the spine are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (1).  The Veteran's appeal of the evaluation assigned her lumbar strain raises the issue of whether such a separate rating is warranted based on the evidence of record.  In this regard a November 2013 VA treatment record reflects the Veteran's report of numbness radiating in her right leg.  A December 2013 VA treatment record shows that the Veteran was diagnosed with lumbar and sacral radiculopathy from L5 to S2 and that she was experiencing constant numbness down her right leg.  A February 2014 magnetic resonance imagining report showed L5-S1 disc prolapse to the central and right side.  The VA outpatient treatment records also reflect complaints of left leg weakness.  Finally, the August 2014 VA examination report reflects that the Veteran has numbness due to radiculopathy.  That examiner also stated that the Veteran's epidural lipomatosis diagnosed in 2009 was caused by her service-connected hypothyroidism.  

The foregoing evidence raises the issue of whether the Veteran has neurologic abnormalities associated with her low back disability which warrants separate ratings.  A new VA examination is necessary in order to make an informed decision.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from the Charlie Norwood VA Medical Center dated since July 14, 2014 and associate them with the claims file.

2. The Veteran should be scheduled for a VA neurological examination.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

In the examination report, the examiner should state whether the Veteran has neurological abnormalities of the lower extremities associated with her low back disability which includes epidural lipomatosis. 

In this regard, the examiner's attention is directed to a February 25, 2009 MRI showing mild epidural lipomatosis (which has been associated with the Veteran's service-connected hypothyroidism) and early L5-S1 disc degenerative changes including a small annular tear, desiccation, and broad based bulging without nerve compression; a November 2013 VA treatment record reflecting the Veteran's report of numbness radiating in her right leg; a December 2013 VA treatment record showing that the Veteran was diagnosed with lumbar and sacral radiculopathy from L5 to S2 and that she was experiencing constant numbness down her right leg; a February 2014 magnetic resonance imagining report showing L5-S1 disc prolapse to the central and right side; complaints of left leg weakness in the VA outpatient treatment records; and the August 2014 VA examination report reflecting that the Veteran has numbness due to radiculopathy and hypoactive (1+) reflexes of the bilateral knees and ankles.

The examiner must identify the nerves involved and report all clinical findings in detail.

A complete rational should be provided for all opinions.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should adjudicate this issue on the merits.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


